UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7557



AQUIL KHREE WIGGINS,

                                           Petitioner - Appellant,

          versus


VIRGINIA DEPARTMENT OF CORRECTIONS,

                                            Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-03-1524-1-TSE)


Submitted:   May 19, 2006                  Decided:   July 18, 2006


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Aquil Khree Wiggins, Appellant Pro Se. Donald Eldridge Jeffrey,
III, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Aquil Khree Wiggins seeks to appeal the district court's

order denying relief on his petition filed under 28 U.S.C. § 2254

(2000).    An appeal may not be taken from the final order in a

§ 2254 proceeding unless a circuit justice or judge issues a

certificate of appealability.         28 U.S.C. § 2253(c)(1) (2000).              A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                      28 U.S.C.

§   2253(c)(2)   (2000).      A   prisoner   satisfies       this   standard     by

demonstrating    that    reasonable      jurists    would      find    that     any

assessment of his constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the   district   court   is   likewise   debatable.          See    Miller-El    v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We have independently reviewed the record and conclude that Wiggins

has not made the requisite showing.

           Accordingly, we deny Wiggins’ motions for appointment of

counsel,   to    amend     pleadings,*      and    for   a    certificate        of


      *
      In his motion to amend pleadings, Wiggins argues that Va.
Code Ann. § 8.01-654(B)(2) was recently amended, and now provides
that “[t]he provisions of this section shall not apply to a
petitioner's first petition for a writ of habeas corpus when the
sole allegation of such petition is that the petitioner was
deprived of the right to pursue an appeal from a final judgment of
conviction.” See Va. Legis. Serv. 836 (West 2005). Wiggins argues
that under the amended statute, his claims are not procedurally
barred because his first petition only alleged that he was deprived

                                    - 2 -
appealability, and we dismiss the appeal.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




of his right to appeal. The amendment was approved on March 26,
2005, and went into effect on July 1, 2005.     The state refused
Wiggins’ second petition on June 10, 2003. The amended statute
does not provide that it applies retroactively, nor has the state
supreme court ruled that it applies retroactively. Moreover, we
must defer to the state court’s application of its procedural bar
rules. See Ashe v. Sykes, 39 F.3d 80, 86 (4th Cir. 1994). This
claim is accordingly meritless.

                              - 3 -